Citation Nr: 1115528	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  06-38 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for depression.  After the submission of additional evidence, that denial was continued in a November 2005 rating decision.

This matter was previously remanded by the Board in November 2009 for additional development.  That development has been completed, and the case is once again before the Board for appellate review.


FINDING OF FACT

The Veteran's depression is not etiologically related to service.


CONCLUSION OF LAW

Depressive disorder was not incurred in or aggravated by service, and psychoses may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in March 2005 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.

The Veteran's service treatment records, private treatment records, VA authorized examination report, and lay statements have been associated with the claims file.  The Board specifically notes that the Veteran was afforded a VA examination with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims file; contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's depression.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service treatment records are negative for any complaints, treatment, or diagnoses of depression or other psychiatric disorders.  The Veteran underwent examinations in September 1973 and February 1976.  No relevant abnormalities were noted.  A Report of Medical History dated November 1975 shows the Veteran denied any previous depression or nervous trouble.  The Veteran did undergo drug rehabilitation treatment from September 1973 through December 1973.  Those records indicate that the Veteran reported a history of marijuana use beginning at age 17.  His use progressed to include experimentation with amphetamines.  His treating physician noted that he had made maximum gains during the course of his rehabilitation and recommended that he be retained on active duty.

In April 1991, the Veteran provided a history as part of an employment medical examination.  He stated that he had been seeing a psychologist for two months for mood swings.

Private records dated June 2004 show a diagnosis of probable depression.  He reported being irked and irritated by little things.  His mother had Alzheimer's disease and was in an extended care facility.  He also reported problems associated with his retirement from work.  He was prescribed Zoloft.  Additional records dated February 2005 show the Veteran with a diagnosis of stress and depression, doing better under treatment.

The Veteran submitted a statement in support of his claim dated April 2005.  He felt his depression was related to his past history of drug and alcohol abuse.  He recounted his treatment in service and noted that his substance abuse continued from the seventies through the nineties.  He had been sober since 1993.  He stated that he now had depression and mood swings, and was being treated with Zoloft.

The Veteran was afforded a VA examination in June 2010.  The examiner reviewed the claims file and noted the Veteran's drug rehabilitation treatment in service, as well his 2004 diagnosis of depression and subsequent treatment.  The Veteran reported using marijuana as a teenager, and used multiple drugs heavily while in service in Vietnam.  He stated that he was depressed during Vietnam, but described no symptoms of clinical depression.  After service, he developed a heavy daily drinking habit until February 1993.  He had been sober since that time, but acknowledged continued episodic marijuana use.  After service, he worked as a postal worker for 31 years.  He reported "quite a few" job problems associated with his temper, and was once evaluated by a psychologist in the late 1980's for anger management.  He also indicated that his mother died in 2004, and a coworker had committed suicide.  This increased his stress and produced an occasional suicidal dream, but there were no conscious suicidal desires.  Based on a review of the claims file, a history provided by the Veteran, and an examination, the VA examiner diagnosed depressive disorder, not otherwise specified.  However, the examiner also concluded that this condition was much less likely than not a result of military service.  It was more likely a result of the deaths of his mother and a coworker 6 years ago.  The examiner based his conclusion on the Veteran's reports that he did not have symptoms of depression in service.  There was no history of depression prior to 2004.  There was also no indication that the Veteran's long history of substance abuse, which preceded service, had any direct or causal relationship to his depression.

The Veteran submitted a statement dated March 2011.  He stated that he was treated for depression well in advance of the deaths of his mother and coworker, which occurred in December 2005.  He also stated that he had several symptoms, including substance abuse, anger, fatigue, and confusion, that were ignored and not diagnosed as depression until 2004.  He also reported being sent for counseling by his employer for anger problems and was eventually diagnosed with depression.

Based on the evidence of record, the Board finds that service connection for depression is not warranted.  Although the Veteran is currently diagnosed with depression, the overall weight of the evidence is against a finding that this condition was incurred in or otherwise related to service.  The VA examiner concluded that it was less likely than not that the Veteran's depression was the result of service.  This conclusion was supported by accompanying reasons and bases, as discussed above.  There is no other competent medical opinion linking the Veteran's depression to service.

The record also contains evidence of substance abuse.  Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2010).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2010).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2010).

The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

In this regard, the Board notes that the Veteran and his representative have asserted  that people with psychiatric problems are known to turn to drugs and alcohol as a way to self-medicate instead of seeking help from medical professionals, and therefore it seems reasonable to assume that the Veteran's substance abuse may have been masking the symptoms of a psychiatric disorder.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this regard, the record contains no competent medical evidence indicating that the Veteran's alcohol or drug use was masking a psychiatric disorder. The Veteran and his representative have not established that they have the requisite expertise to establish this fact.  Moreover, the VA examiner in this case indicated that the Veteran's substance abuse did not have any direct or causal relationship to his depression, and the Board notes that the Veteran's history of substance abuse pre-dated service.

The preponderance of the evidence is against finding that the Veteran has depression etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.



ORDER

Service connection for depression is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


